


EXHIBIT 10.4





GUARANTY AGREEMENT


In consideration of the loan evidenced by the promissory note of USURF
Communications, Inc., a Colorado

corporation (the "Obligor"), dated August 25, 2003, payable to the order of
Pipeline Networks of Colorado, LLC, a

Colorado limited liability company (the "Beneficiary"), in the principal amount
of One Hundred Eleven Thousand

Three Hundred and no/100 United States dollars ($111,300.00), bearing interest
at the rate of eight percent (8%) per

annum and payable on December 15, 2003 (the "Note", which term will include any
and all amendments thereto and

substitutions therefor hereafter made and regardless of whether they are made
with or without the approval of the

Guarantor), and in order to induce the Beneficiary to make the loan evidenced by
the Note, USURF America, Inc., a

Nevada corporation, (the "Guarantor") hereby unconditionally and irrevocably
guarantees payment when due of any

and all amounts owing under the Note.


The obligations of the Guarantor shall not be impaired, diminished or
discharged, in whole or in part, by any

extension of time granted by the holder of the Note, by any course of dealing
between the holder of the Note and the

Obligor, by the unenforceability of the Note, in whole or in part, for any
reason whatsoever, by the release of any

other guarantor or obligor or any collateral, or by any other act, omission,
event or circumstance which might operate

to discharge a guarantor in whole or in part or which might operate as a
defense, in whole or in part, to any

obligation of a guarantor or which might invalidate, in whole or in part, a
guarantee.


The Guarantor agrees to pay on demand (a) any amount which the holder of the
Note is required to pay under any

bankruptcy, insolvency or other similar law on account of any amount received by
the holder of the Note under or

with respect to the Note or this guarantee, (b) all expenses (including, without
limitation, legal fees and

disbursements) incurred by the Beneficiary in connection with the negotiation
and preparation of this guarantee, and

(c) all expenses of collecting and enforcing this guarantee including, without
limitation, reasonable expenses and fees

of legal counsel, court costs and the cost of appellate proceedings. If any
amount owing under this paragraph is not

paid within three days of the date of the demand, then the Guarantor agrees to
pay interest thereon at the rate of

eighteen percent (18%) per annum from the later of the date of the demand or the
date on which the holder of the

Note pays or expends the amount demanded until the date the Guarantor pays such
amount to the holder of the Note.


All payments under this Guarantee Agreement shall be made in lawful currency of
the United States of America in

immediately available funds at 4833 Front Street, Suite 253, Castle Rock, CO
80104, or in such other manner or at

such other place as the holder of the Note shall designate in writing.


This Guarantee Agreement and the obligations of the Guarantor hereunder shall be
governed by and construed in

accordance with the laws of the State of Colorado. For purposes of any
proceeding involving this guarantee or any of

the obligations of the Guarantor, the Guarantor hereby submits to the
non-exclusive jurisdiction of the courts of the

State of Colorado and of the United States having jurisdiction in the County of
Douglas and State of Colorado, and

agrees not to raise and waives any objection to and any objection or defense
based upon the venue of any such court

and any objection or defense based upon forum non conveniens. The Guarantor
agrees not to bring any action or

other proceeding with respect to this Guarantee Agreement or with respect to any
obligation hereunder in any other

court unless such courts of the State of Colorado and of the United States
determine that they do not have

jurisdiction in the matter.


The Guarantor waives presentment for payment, demand, protest and notice of
protest and of non-payment.


This is a guarantee of payment and not of collection. The holder of the Note
shall not be required to resort to or

pursue any of its rights or remedies under or with respect to any other
agreement or any other collateral before

pursuing any of its rights or remedies under this Guarantee Agreement. The
holder of the Note may pursue its rights

and remedies in such order as it determines, and the exercise by the holder of
the Note of any right or remedy will

not preclude its exercise of any other right or remedy.


The failure or delay by the holder of the Note in exercising any of its rights
hereunder in any instance shall not

constitute a waiver thereof in that or any other instance. The holder of the
Note may not waive any of its rights

except by an instrument in writing signed by it.


This guarantee may not be amended without the written approval of the holder of
the Note.


This guarantee will inure to the benefit of any holder of the Note.



USURF America, Inc.



By: /s/ DOUGLAS O. MCKINNON

Douglas O. McKinnon

President and CEO

